         Case 1:18-cv-07652-DLC Document 79 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 LEONIDES DUVERNY,                       :
                                         :
                          Plaintiff,     :               18cv7652(DLC)
                -v-                      :
                                         :                    ORDER
 HERCULES MEDICAL P.C., ACHILLES         :
 MEDICAL P.C., HYPERION MEDICAL P.C.,    :
 and GEOFFREY RICHSTONE, individually, :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 12, 2020, the parties submitted a joint letter

regarding the scheduling of this civil jury trial.            It is hereby

     ORDERED that a telephonic conference is scheduled for

August 14, 2020 at 3:00 pm.        The parties shall use the following

dial-in credentials to access the conference, which are also

accessible to the press and public:

             Dial-in:               888-363-4749
             Access code:           4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:       New York, New York
             August 13, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge
